Case 2:18-cr-20495-DML-MKM ECF No. 145, PageID.1256 Filed 05/15/21 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                     Plaintiff,                Case No. 18-20495
       v.
                                               Hon. David M. Lawson
 IBRAHEEM IZZY MUSAIBLI,

                     Defendant.
                                         /

      STIPULATION TO EXTEND FILING DATE FOR RESPONSE TO
        GOVERNMENT’S MOTION TO ADMIT ISIS DOCUMENTS

       The Government intends to introduce numerous documents it alleges were

 recovered in Iraq or Syria and that it believes are records of the operation of the

 Islamic State.   The Government timely provided the background and a short

 summary of the proposed testimony of several witnesses who have dealt with Islamic

 State documents and who will likely be called to authenticate the records.

       The Government also indicated that it would call a cooperating witness with

 first-hand experience working with records on behalf of the Islamic State. However,

 because of the multi-layer security review involved in the release of this witness’s

 statements across multiple proffer interviews, they could not be provided to the

 defense team until May 11, 2021.

       Due to the importance of these documents spanning approximately 49 pages,

 the decision regarding their admission will likely shape the strategy of the parties as
Case 2:18-cr-20495-DML-MKM ECF No. 145, PageID.1257 Filed 05/15/21 Page 2 of 2



 they prepare for trial. While not a dispositive motion, this issue is complex and

 important to this litigation and additional time is necessary to allow the defense to

 team to review this material provided to the defense on May 11.

       Recognizing this, the parties stipulate and agree that the reply to the

 Government’s motion to admit ISIS documents should be due three weeks from the

 date that the statements were provided to the defense team.

       The hearing on this motion is scheduled for June 28, 2021. The parties agree

 that Defendant’s response should be due on June 1, 2021.

 STIPULATED BY:

 s/ Kevin M. Mulcahy (w/consent)            s/James R. Gerometta
 s/ Hank Moon (w/consent)                   James R. Gerometta
 United States Attorney’s Office            Fabián Rentería Franco
 211 W. Fort St., Ste. 2001                 Counsel for Ibraheem I. Musaibli
 Email: kevin.mulcahy@usdoj.gov             FEDERAL COMMUNITY DEFENDER
                                            613 Abbott Street, Suite 500
                                            Detroit, Michigan 48226
                                            Email: james_gerometta@fd.org

                                            John A. Shea (P37634)
                                            Counsel for Ibraheem I. Musaibli
                                            120 N. Fourth Avenue
                                            Ann Arbor, Michigan 48104
                                            (734) 995-4646
                                            jashea@earthlink.net
   Dated: May 15, 2021
